Exhibit 10.2

November 5, 2010

Hudson Bay Master Fund Ltd.
120 Broadway, 40th Floor
New York, New York 10271


Ladies and Gentlemen:


We hereby reference the Securities Purchase Agreement, dated as of October 27,
2010, by and between Socket Mobile, Inc. (the "Company") and Hudson Bay Master
Fund Ltd. (the "Buyer"), as amended by the letter agreement between the Company
and the Buyer dated November 3, 2010 (the "Purchase Agreement"). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Purchase Agreement.


This letter agreement memorializes the agreement between the Company and the
Buyer to extend the date on which the Buyer shall have the right to terminate
its obligations under the Purchase Agreement if the Closing shall not have
occurred by such date.


1. Waiver. The Buyer hereby waives its right to terminate its obligations under
the Purchase Agreement pursuant to Section 8 of the Purchase Agreement until the
close of business on November 12, 2010. The Buyer shall have such right of
termination under Section 8 of the Purchase Agreement in the event that the
Closing shall not have occurred by the close of business on November 12, 2010,
subject to the conditions set forth therein.


2. Miscellaneous.


(a) Governing Law. This letter agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.


(b) Counterparts. This letter agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


(c) Effect of Waiver. Except as expressly set forth herein, no other term or
condition of the Purchase Agreement or any other Transaction Document shall be
amended or waived hereby.


 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

--------------------------------------------------------------------------------


Please confirm our understanding and agreement with respect to the foregoing
matters by signing below.

 

  Very truly yours,       SOCKET MOBILE, INC.       By: /s/ David W. Dunlap  
Name: David W. Dunlap   Title: CFO

 




 

 

 

 

Agreed and Accepted:   HUDSON BAY MASTER FUND LTD.   By:/s/ Yoav Roth   Name:
Yoav Roth   Title: Authorized Signatory

 




 

--------------------------------------------------------------------------------



 